In re State of Louisiana; — Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. G, No. 450-050; to the Court of Appeal, Fourth Circuit, No. 2005-KA-0137.
Granted. The decision of the court of appeal is reversed and defendant’s sentences are reinstated. Given that the evidence at trial could have supported a verdict of guilty on one count for the charged offense of possession of marijuana with intent to distribute, a crime which carries a maximum sentence of 30 years at hard labor, La.R.S. 40:966(B)(3), and that the defendant’s prior felony conviction was for a crime of violence enumerated in R.S. 14:2(13), no abuse of the trial court’s broad discretion is apparent in the consecutive sentences imposed on the defendant.
JOHNSON, J., would deny.